DETAILED ACTION	
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/24/2022. Applicant traverses on the basis that the inventions according to claims 11 and 19 are “entirely within the scope” of the invention according to claim 1 in that claim 11 contains every word in claim 1, and claim 19 contains every word in claim 1. However, this is the entire basis of an Restriction according to combination/subcombination. That is, claim 1 is a combination, and claim 11 is its properly restricted subcombination because claim 11 further narrows the scope of one or more claimed elements recited in claim 1. Likewise, claim 11 is a combination, and claim 19 is it properly restricted subcombination in that claim 19 further narrows claim 11 despite containing all elements claimed in claims 1 and 11. Examiner maintains that the restriction is proper. Claims 1-10 are now examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite a massive base disposed on a flotation support. However, according to Specification, [0008] and Figure 1, it would seem the flotation support is disposed on the massive base, not the other way around. Clarification is required. 
Because all other claims depend from claims 1, 11 and 19, they are also rejected on this basis. 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the first and second linear actuator,” but to that point in the claims, such actuators have not been recited, and thus it is unclear as to what they refer. Clarification is required. 


Claim limitation “gas filtration and circulation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

As such, claim 3, and claims 4-6, which depend from claim 3, are rejected on this basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Albertalli et al. (2011/0148985).
Regarding claim 1, Albertalli teaches an inkjet printer, comprising:
a massive base (fig. 3B, item 104) disposed on a flotation support (see 112rejection);
a flotation substrate support ([0067], fig. 2, chuck) disposed on the base (see figs. 1, 2);
a print support (fig. 3, item 264/268/108/220/250/260/210/104) comprising a printhead assembly support (figs. 1-3, item 108) and an auxiliary support (fig. 2, item 220);
a printhead assembly (fig. 2, item 104) coupled to the printhead assembly support (see figs. 1-3); and
a printhead supply assembly (fig. 2, item 210) coupled to the auxiliary support (see fig. 2) by a traveler (see fig. 2).

 	Regarding claim 3, Albertalli teaches the inkjet printer of claim 1, further comprising a gas filtration and circulation unit disposed between the printhead assembly support and the auxiliary support ([0091]).
 	Regarding claim 9, Albertalli teaches the inkjet printer of claim 1, wherein the printhead assembly comprises a plurality of print tiles arranged in rows, each print tile having a fluid member and an electronic member that fit together to form the tile (Albertalli, fig. 10A, [0100], Note that tiles 600 are arranged in a row, each tile having a fluid member 308 and an electronic member 304).
 	Regarding claim 10, Albertalli teaches the inkjet printer of claim 9, wherein the fluid member includes a plurality of printheads (Albertalli, fig. 11A, items 720 at end of item 60 without item 604) at a first end of the fluid member and a fluid connector (Albertalli, fig. 11A, items 604) at a second end of the fluid member (Albertalli, fig. 11A), opposite from the first end, and a supply conduit and a return conduit that each extends from the printheads to the fluid connector (Albertalli, fig. 11A), and the electronic member includes a digital unit (Albertalli, Note that the electronics are digital), and wherein, when the fluid member and the electronic member are assembled into a print tile, the supply conduit and the return conduit are disposed on opposite sides of the digital unit (Albertalli, fig. 11A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Albertalli in view of Mauck et al. (2019/0193436).
 	Regarding claim 4, Albertalli teaches the inkjet printer of claim 3. Albertalli does not teach further a print enclosure enclosing the substrate support and the printhead assembly. Mauck teaches this (Mauck, fig. 5B, Note enclosure 1002 housing printhead 2500 and substrate support 2200). It would have been obvious to one of ordinary skill in the art at the time of invention to enclose the printhead and substrate support disclosed by Albertalli in the enclosure disclosed by Mauck because doing so would prevent mist from the deposition liquid from migrating outside of the deposition area and settling in undesired areas such as those with electronic components and electric cables.
 	Regarding claim 5, Albertalli in view of Mauck teaches the inkjet printer of claim 4. Albertalli in view of Mauck does not explicitly a print supply enclosure enclosing the print supply assembly and the auxiliary support. However, upon adapting the air circulation and area isolation technique disclosed by Mauck to the print supply and auxiliary support of Albertalli, the limitation would be met. That is, Mauck teaches compartmentalizing the different combinations components in separate enclosures so as to minimize the amount of liquid mist migrating to other parts of the printer. Thus, it would have been obvious to compartmentalize the printhead and the print supply of Albertalli with enclosures, as disclosed by Mauck, because such compartmentalization would further limit mist migration. 
 	Regarding claim 6, Albertalli in view of Mauck teaches the inkjet printer of claim 5, wherein the gas filtration and circulation unit is disposed between the print supply enclosure and the print enclosure (Mauck, [0021], Note that a gas filtration and circulation unit can be placed in between any number of enclosures).
Claim(s) 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Albertalli in view of Kollata et al. (2021/0237478).
 	Regarding claim 2, Albertalli teaches the inkjet printer of claim 1. Albertalli does not teach a substrate rotation assembly coupled to the substrate support. Kollata teaches this (Kollata, see claim 6, fig. 3). 
 	Regarding claim 7, Albertalli in view of Kollata teaches the inkjet printer of claim 2, wherein the substrate rotation assembly includes a first linear actuator coupled to a first linear support extending along a first axis of the inkjet printer and a second linear actuator coupled to a second linear support extending along a second axis of the inkjet printer perpendicular to the first axis (Kollata, see claim 6, fig. 3).
 	Regarding claim 8, Albertalli in view of Kollata teaches the inkjet printer of claim 2, wherein each of the first and the second linear actuator includes a rotatable attachment member for attaching to a substrate to be rotated by the substrate rotation assembly (Kollata, see claim 6, fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853